Citation Nr: 0803642	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to October 17, 
2001, for the award of an increased rating for the veteran's 
service-connected pseuedofolliculitis barbae.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in January 2004 and 
February 2006 and was remanded each time for the RO to 
conduct a VA Compensation and Pension (C & P) dermatological 
examination to determine the severity of the veteran's 
service-connected pseudofolliculitis barbae.  Both remands 
requested that color photographs of the involved areas be 
included with the examination report.  The veteran was 
afforded a VA C & P dermatological examination in March 2006.  
The examiner indicated that photographs were taken and would 
be associated with the report.  A review of the claims folder 
does not reveal any photographs of the veteran's condition.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim must be remanded for photographs taken during 
the March 2006 VA C & P dermatological examination to be 
associated with the claims folder.  If the photographs taken 
in conjunction with the March 2006 VA C & P dermatological 
examination cannot be located and associated with the 
veteran's claims folder, the veteran must be afforded another 
VA C & P dermatological examination.

In the veteran's Notice of Disagreement (NOD) dated September 
2002 and also in a December 2002 statement, the veteran 
disagreed with the effective date of October 17, 2001 
assigned for the increased evaluation for pseudofolliculitis 
barbae.  To date, the RO has not issued the veteran a 
Statement of the Case (SOC) with respect to the claim for 
entitlement to an effective date prior to October 17, 2001, 
for the award of an increased rating for the veteran's 
service-connected pseuedofolliculitis barbae.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims 
folder the photographs taken in 
conjunction with the March 2006 C & P 
dermatological examination.  Document all 
attempts for the file.

2.  If the photographs taken in 
conjunction with the March 2006 VA C & P 
dermatological examination cannot be 
located and associated with the claims 
folder, schedule the veteran for a 
dermatological examination to determine 
the severity of the veteran's 
pseudofolliculitis barbae.  The claims 
folder must be made available to the 
examiner prior to the examination.  The 
dermatologist is requested to perform any 
and all tests necessary and the results 
should be included in the examination 
report.  The examiner must indicate 
whether the veteran's pseudofolliculitis 
barbae is manifested by scar(s), the 
percentage of exposed areas affected, and 
the percentage of the entire body 
affected.  The examiner should also 
indicate whether the pseudofolliculitis 
barbae manifests extensive lesions, 
constant itching, exudation, ulceration, 
extensive exfoliation, crusting, systemic 
or nervous manifestations, marked 
disfigurement or is exceptionally 
repugnant.  The examiner is requested to 
include color photographs of the involved 
areas with the examination report.

3.  The RO must issue the veteran an SOC 
with respect to his claim of entitlement 
to an effective date prior to October 17, 
2001, for the award of an increased 
rating for the veteran's service-
connected pseuedofolliculitis barbae, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

4.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether an 
increased evaluation is warranted.  If 
the decision remains in any manner 
adverse to the veteran on the issue, 
provide the veteran an updated 
Supplemental Statement of the Case (SSOC) 
and give him an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




